In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13‐1615

GEORGE ROSARIO, et al.,
                                                Plaintiffs‐Appellants,

                                  v.


RETIREMENT BOARD OF THE
POLICEMEN’S ANNUITY AND BENEFIT
FUND FOR THE CITY OF CHICAGO, et
al.,
                                               Defendants‐Appellees.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
            No. 10‐cv‐01512— John J. Tharp, Jr., Judge. 


  ARGUED DECEMBER 3, 2013 — DECIDED FEBRUARY 19, 2014


   Before POSNER, MANION, and HAMILTON, Circuit Judges.
   MANION, Circuit Judge. Prior to 1992, Chicago police officers
received pension credit for time worked for the Cook County
Sheriff’s  Department.  In  1992,  the  Retirement  Board  (which
administers  the  Chicago  Police  Department’s  pension  fund)
began denying pension credit to retiring officers for their prior
2                                                      No. 13‐1615

service with the Cook County Sheriff’s Department. In 2008,
the  Illinois  Appellate  Court  ruled  that  this  practice  was
improper under the controlling section of the Illinois Pension
Code.  Thereafter,  a  number  of  the  officers  who  had  been
denied pension credit sought reconsideration of the Board’s
dispositions  of  their  pension  applications.  The  Board  con‐
cluded that it lacked jurisdiction to reconsider the applications
and  summarily  refused  to  do  so.  The  officers  filed  suit  in
federal  court  on  behalf  of  themselves  and  other  similarly
situated  officers,  alleging  violations  of  their  procedural  due
process and equal protection rights under the United States
Constitution and the Illinois Constitution (and various deriva‐
tive claims). Eventually, the district court dismissed the action
with prejudice. The officers appeal. We affirm.
                              I. Facts
   Pursuant  to  the  Illinois  Pension  Code  (“IPC”),  Chicago
police officers are entitled to pension credit 
     for service rendered prior to becoming a member or
     subsequent thereto for the following periods:
     …
     (c)  While  performing  safety  or  investigative  work
     for  the  county  in  which  such  city  is  principally
     located or for the State of Illinois or for the federal
     government, on leave of absence from the depart‐
     ment  of  police,  or  while  performing  investigative
     work for the department as a civilian employee of
     the department.
No. 13‐1615                                                         3

40 ILCS 5/5‐214. This statutory  provision has  not materially
changed during any of the times relevant to this appeal. The
Retirement Board of the Policemen’s Annuity and Benefit Fund
of the City of Chicago (the “Board”) administers the Chicago
Police Department’s pension fund (the “Fund”), and has the
authority  to  grant  or  deny  requests  by  officers  to  receive
pension  credit.  See  40  ILCS  5/5‐183–5‐195.  Prior  to  1992,  the
Board granted pension credit to officers for their service with
the  Cook  County  Sheriff’s  Department  performed  prior  to
working for the Chicago Police Department. However, in 1992,
the Board concluded that 40 ILCS 5/5‐214(c) only applied to
officers who worked for the Cook County Sheriff’s Department
while on a leave of absence from the Chicago Police Depart‐
ment. Thus, from 1992 until 2008, the Board denied pension
credit for any officer’s service with the Cook County Sheriff’s
Department performed prior to that officer’s employment by
the Chicago Police Department. 
     The  Board’s  pension  determinations  are  administrative
decisions which may be reviewed pursuant to the provisions
of  the  Illinois  Administrative  Review  Law  (“ARL”).  See  735
ILCS 5/3‐101–3‐102. The ARL provides that “[e]very action to
review a final administrative decision shall be commenced by
the filing of a complaint and the issuance of summons within
35 days from the date that a copy of the decision sought to be
reviewed was served upon the party affected by the decision
… .” 735 ILCS 5/3‐103. Thus, those officers who were denied
pension credit could seek review of that denial in the Illinois
courts within 35 days of the denial.
   One of the officers who is a party to this action, Eusebio
Razo, did so. In 1998, Officer Razo applied for pension credit
4                                                    No. 13‐1615

for  prior  work  performed  for  the  Cook  County  Sheriff’s
Department, but the Board denied  Razo’s  application.  Razo
appealed  to  the  Illinois  Appellate  Court.  After  thoroughly
considering  the  text  and  legislative  history  of  40  ILCS
5/5‐214(c),  and  mindful  that the section “must be  construed
liberally and in favor” of Officer Razo, the court “agree[d] with
the Board’s construction and [found] that for an applicant to
receive a pension credit for service on behalf of the county as
provided for in section 5‐214(c), the applicant’s service must
have been performed while he was on a leave of absence from
the [Chicago Police] Department.” Razo v. Ret. Bd. of Policemen’s
Annuity & Ben. Fund of Chi.,  No. 1‐99‐3798, slip op. at 6  (Ill.
App.  Ct.  Dec.  29,  2000)  (unpublished).  However,  because  it
was not published, Razo was not binding Illinois precedent. See
Ill. Sup. Ct. Rule 23(e). The Board continued to apply its 1992
interpretation  of  40  ILCS  5/5‐214(c)  after  Razo  was  handed
down.
     Then, in 2008, Officer George Rosario similarly applied for
pension  credit  for  his  work  for  the  Cook  County  Sheriff’s
Department  prior  to  his  joining  the  Chicago  Police  Depart‐
ment. Yet again, the Board applied its 1992 interpretation and
denied  Officer  Rosario’s  request.  Officer  Rosario  filed  a
petition for review in the Illinois circuit court, which affirmed
the  Board’s  determination.  Officer  Rosario  appealed  to  the
Illinois Appellate Court, which held “that the clear language of
the statute mandates that plaintiff is entitled to credit for the
service he rendered as a Cook County sheriff’s police officer
and  correctional  officer  for  the  Cook  County  department  of
corrections prior to his employment with the city department
of police.” Rosario v. Ret. Bd. of Policemen’s Annuity & Ben. Fund
No. 13‐1615                                                                 5

of Chi., 887 N.E.2d 559, 564 (Ill. App. Ct. 2008). Rosario, which
was published, is precedential.
    After Rosario, the Board began granting pension credit to
officers  for  their  service  with  the  Cook  County  Sheriff’s
Department  performed  prior  to  their  employment  by  the
Chicago  Police  Department.  A  number  of  officers  who  had
been denied such pension credit between 1992 and 2008 filed
petitions  asking  the  Board  to  reconsider  the  dispositions  of
their pension applications. The Board declined to schedule any
hearings to resolve the officers’ petitions for reconsideration on
the basis that the Board could not rehear final rulings after the
35‐day limit imposed by 735 ILCS 5/3‐103.
   The  officers  did  not  seek  review  in  the  Illinois  courts.
Instead, a number of the officers filed suit in federal court (on
behalf  of  themselves  and  other  similarly  situated  officers)
against  the  Fund,  the  Board,  the  Board  Trustees,  and  the
Board’s executive director, John J. Gallagher, Jr.,1 alleging that
the  Board’s  initial  denials  of  the  officers’  applications  for
service credit and the subsequent refusals to reconsider their
pension applications violated their rights to due process and
equal  protection.  The  officers  subsequently  amended  their
complaint and added allegations that the IPC and the ARL are
constitutionally  flawed  insofar  as  they  fail  to  provide  a
mechanism  for  reconsideration.  The  defendants  moved  to
dismiss the complaint. The district court granted that motion
and dismissed the action with prejudice. The officers appeal.


1
    The officers alleged that Gallagher either removed the officers’ petitions
for reconsideration from the Board’s docket, or refused to schedule them.
6                                                          No. 13‐1615

                            II. Discussion
    On appeal, the officers raise a host of alleged legal errors,
and the defendants offer a variety of theories supporting the
action’s dismissal. We address only whether the officers stated
claims, either federal or state, for violations of their procedural
due process or equal protection rights.2 Because the officers’
other claims depend on an underlying constitutional violation,
and we find no such violation, we need not address the other
issues raised on appeal.
    A. Procedural Due Process
    The officers articulate three separate theories underlying
their procedural due process claim. First, the officers argue that
the Board has the authority to reconsider the dispositions of
the  officers’  pension  applications,  and  that  the  defendants’
refusal  to schedule  any  hearings to  resolve  the petitions for
reconsideration  deprived  the  officers  of  procedural  due
process.  Second,  the  officers  argue  that,  if  Illinois’  statutory
framework  precludes  the  Board  from  reconsidering  the
pension‐application  rulings,  then  Illinois  law  itself  deprives
them of procedural due process. Third, the officers argue that
because half of the Board members are police officers who will
likely draw pensions from the Fund at some time, it follows
that  these  Board  members  have  an  interest  in  reducing
payments  from  the  Fund  in  order  to  ensure  that  the  Fund
remains solvent. According to the officers, the self‐interested


2
    The officers’ due process and equal protection claims—brought under
both the United States Constitution and the Illinois Constitution—stand or
fall together. See Jarabe v. Indus. Comm’n, 666 N.E.2d 1, 3 (Ill. 1996).
No. 13‐1615                                                             7

members render the Board partial and thereby deprive pension
applicants of procedural due process.
        1. Did the Board follow the applicable Illinois law?
    The  officers’  first  procedural  due  process  argument
founders on contrary Illinois precedent. In Sola v. Roselle Police
Pension  Bd.,  794  N.E.2d  1055,  1056  (Ill.  App.  Ct.  2003),  the
Roselle Police Pension Board granted Jeannette Sola’s pension
application in 1993 with an annual 3% cost‐of‐living increase.
But in 2002, the Village of Roselle asked the Roselle Pension
Board to reconsider its decision to grant Sola annual cost‐of‐
living  increases.  Id.  at  1056–57.  When  the  Roselle  Pension
Board  scheduled  a  hearing,  Sola  sued  in  Illinois  state  court
seeking  an  order  enjoining  the  Roselle  Pension  Board  from
holding  the  hearing.  Id.  at  1057.  The  Illinois  circuit  court
concluded that the Roselle Pension Board lacked jurisdiction to
reconsider its earlier disposition of Sola’s pension application
and granted Sola’s request for injunctive relief. Id. On appeal,
the  Illinois  Appellate  Court  affirmed.  Id.  at  1059.  The  court
explained  that  the  IPC,  which  governs  the  Roselle  Pension
Board, provides that the Board’s decisions are subject to the
ARL. Id. at 1057. Further, any “review of a decision under the
Administrative Review Law, initiated either by an agency or
an individual appearing before it, is limited to a 35‐day period
after the decision is issued.” Id. (citing Rossler v. Morton Grove
Police Pension Bd., 533 N.E.2d 927, 930 (Ill. App. Ct. 1989)). And
that  limit  is  jurisdictional.  Id.  (citing  Holmes  v.  Aurora  Police
Pension  Fund  Bd.  of  Trs.,  577  N.E.2d  191,  194  (Ill.  App.  Ct.
1991)). Consequently, an Illinois Pension “Board lacks jurisdic‐
tion to reconsider decisions after the expiration of the 35‐day
period.” Id. at 1057–58.
8                                                        No. 13‐1615

    So  too  here.  All  of  the  officers’  requests  that  the  Board
reconsider  the  dispositions  of  their  pension  applications
occurred outside of the 35‐day period set by the ARL. (Or, in
the cases of officers who sought further review in the Illinois
courts, after the period for seeking reconsideration of the state
courts’ decisions.) Therefore, pursuant to Sola, the Board lacks
jurisdiction to entertain the officers’ petitions for reconsidera‐
tion. 
    To avoid this result, the officers point to the Board’s own
rules and regulations which provide that “any application may
be reviewed or reconsidered at any time by majority vote of
the  Board  for  good  cause  shown,  in  accordance  with  the
provisions of law governing this fund … .” But the ARL, which
imposes the 35‐day limit, is the governing law. See Sola, 794
N.E.2d at 1057. Moreover, Sola explicitly rejected the argument
offered by the officers here. 794 N.E.2d at 1057 (“Although an
administrative  agency’s  procedural  rules  may  allow  for  an
extension  of  the  35‐day  review  period,  the  Pension  Code
provides  no  such  extension.”  (citing  Holmes,  577  N.E.2d  at
195)).
    The officers also argue that the IPC provides the Board with
statutory authorization to modify an applicant’s pension. See
40 ILCS 5/5‐190 (“Any such determination [regarding service
credit] by the Board shall be conclusive as to any such period
of service unless the Board reconsiders and changes the determina‐
tion.” (emphasis added)). But we perceive no conflict between
this section of the IPC and the ARL’s limitation of the com‐
mencement of any such reconsideration to the 35‐day period
following the Board’s determination. See also 40 ILCS 5/5‐228
(“The provisions of the Administrative Review Law, and all
No. 13‐1615                                                         9

amendments and modifications thereof and the rules adopted
pursuant thereto, shall apply to and govern all proceedings for
the  judicial  review  of  final  administrative  decisions  of  the
retirement  board  provided  for  under  this  Article.”).  More
importantly,  the  Illinois  courts  have  explicitly  rejected  the
argument that another section of the IPC authorizes the Board
to  modify  an  applicant’s  pension  after  the  35‐day  review
period  expires.  Sola,  794  N.E.2d  at  1058  (citing  Rossler,  533
N.E.2d at 931). Accordingly, 40 ILCS 5/5‐190 does not authorize
the Board to reconsider its final application decisions, and the
officers’ due process claim premised on this theory fails.
        2. Does the applicable law provide due process? 
    The officers’ second procedural due process argument is
that, if Illinois’ statutory framework precludes the Board from
reconsidering the pension‐application rulings, then Illinois law
itself deprives them of procedural due process. Specifically, the
officers contend that the Board deprived them of their vested
property interests in having their pensions correctly calculated
(to include pension credit for each officer’s work performed for
the Cook County Sheriff’s Department prior to his joining the
Chicago  Police  Department),  and  that  Illinois’  statutory
framework deprives the officers of procedural due process to
the extent it lacks a mechanism for review of this “constitu‐
tional deprivation.”
    The  problem  with  the  officers’  theory  is  that  Illinois’
statutory framework does provide a mechanism allowing the
officers  to  seek  review  of  the  Board’s  calculations  of  their
pensions. It is just that the ARL requires the officers to seek
review  within  35  days  of  the  Board’s  disposition  of  their
10                                                         No. 13‐1615

pension  applications.  Thirty‐five  days  may  not  be  long,  but
“Illinois  courts  have  long  enforced  this  requirement,  the
purpose of which is to ‘hasten the procedure of administrative
review  and  avoid  undue  delay.’”  Holmes,  577  N.E.2d  at  195
(quoting  Lockett  v.  Chi.  Police  Bd.,  549  N.E.2d  1266,  1268  (Ill.
1990)). Comparatively, in federal court, a civil litigant generally
must appeal within 30 days, and a criminal defendant gener‐
ally must appeal within 14 days. See Fed. R. App. P. 4(a)(1)(A),
(b)(1)(A). And where there is a provision for judicial review,
procedural  due  process  does  not  require  a  mechanism  for
seeking reconsideration. See Gleason v. Bd. of Educ. of Chi., 792
F.2d 76, 80–81 (7th Cir. 1986) (finding that “the Illinois adminis‐
trative review process” affords “a meaningful opportunity to
challenge” adverse administrative decisions).
    In short, even assuming that the Board’s decision in 1992 to
deny the officers the contested pension credit was a poor one,
procedural due process does not require a mechanism to right
that  long‐past  wrong.  To  hold  to  the  contrary  would  be  to
vitiate  the  rule  that  a  change  in  the  interpretation  of  a  law
generally does not retroactively apply to final civil judgments.
See In re Disclosure of Grand Jury Material, 821 F.2d 1290, 1293
(7th  Cir.  1987)  (“Once  a  civil  judgment  has  become  final,
however, the concept of retroactivity does not apply. A final
civil judgment remains binding regardless of any subsequent
change in the law.” (citing Chicot Cnty. Drainage Dist. v. Baxter
State Bank, 308 U.S. 371, 374 (1940))).
        3. Is the Board impermissibly self‐interested?
   The officers’ third procedural due process argument is that
half of the Board members (who by statute are police officers)
No. 13‐1615                                                                  11

have an interest in reducing payments from the Fund in order
to ensure that the Fund remains solvent, and that these self‐
interested  members  render  the  Board  partial  and  thereby
deprive pension applicants of procedural due process. See 40
ILCS 5/5‐178 (composition of city police pension boards). This
argument has extraordinarily wide‐ranging implications. If we
were to accept it, then the IPC prescribes pension boards that
could  never  provide  pension  applicants  with  the  process
required by the United States Constitution.
    Undoubtedly, those “with substantial pecuniary interest in
legal proceedings should not adjudicate these disputes.” Gibson
v. Berryhill, 411 U.S. 564, 579 (1973). But the police members of
the  Board  gain  no  direct  financial  benefit  from  reducing  an
applicant’s pension. That such decisions may have a negative
impact on the Fund’s solvency (and, consequently, its ability to
pay the police members’ pensions in the future) is too remote
and insubstantial an interest to justify a procedural due process
rule that simply prohibits police officers from serving on the
Board.  After  all,  the  statutory  framework  provides  some
procedural protections from self‐interested Board members.
See,  e.g.,  40  ILCS  5/1‐109.3(a)  (requiring  training  in  trustee
ethics); 40 ILCS 5/1‐130 (prohibiting monetary gain on invest‐
ments);  40  ILCS  5/5‐180  (board  member  recall  by  officers).
Similarly, the Board’s ethics policy prohibits, inter alia, financial
conflicts of interest. See Policemen’s Annuity and Benefit Fund
of  Chicago,  Ethics  Policy,  available  at  http://www.chipabf.org
/ChicagoPolicePension/PDF/Investments/Ethics_Policy.pdf.3 In


3
    Moreover, in Illinois, “[a] claim of disqualifying bias or partiality on the
                                                                 (continued...)
12                                                                  No. 13‐1615

any event, the ARL provides  the opportunity  for  review  by
impartial state courts. See 735 ILCS 5/3‐101–3‐102. 
   In short, the officers’ procedural due process arguments are
without merit. Therefore, the district court correctly dismissed
the officers’ procedural due process claims.
     B. Equal Protection
    Alternatively,  the  officers  contend  that  the  defendants’
actions  vis‐a‐vis  the  disputed  pension  calculation  deprived
them  of  the  equal  protection  of  the  law.  Specifically,  the
officers  contend  that  they  are  similarly  situated  to  all  other
Chicago police officers who retired and had worked for the
Cook  County  Sheriff’s  Department  prior  to  working  for  the
Chicago Police Department. Yet the Board awarded the service
credit to all such officers who retired either prior to 1992 or
after  Rosario  in  2008  (or,  at  least,  had  pension  applications

3
   (...continued)
part  of  a  member  of  the  judiciary  or  an  administrative  agency  must  be
asserted promptly after knowledge of the alleged disqualification.” E & E
Hauling, Inc. v. Pollution Control Bd., 481 N.E.2d 664, 666 (Ill. 1985) (quoting
Duffield v. Charleston Area Med. Ctr., Inc., 503 F.2d 512, 515 (4th Cir. 1974)).
Therefore, the statute of limitations likely would preclude the officers’ third
procedural due process argument with respect to the vast majority of the
class—namely, those officers whose pension applications were resolved by
the Board more than two years before the instant action was filed in 2010.
See Jenkins v. Vill. of Maywood, 506 F.3d 622, 623 (7th Cir. 2007) (“In Illinois,
the statute of limitations for personal injury actions is two years, and so
section 1983 actions litigated in federal courts in Illinois are subject to that
two‐year period of limitations.”). Because this action was filed on March 8,
2010, almost two years after Rosario was handed down on March 31, 2008,
few  (if  any)  of  the  class  members  would  be  able  to  avoid  the  statute  of
limitations.
No. 13‐1615                                                         13

pending  when  Rosario  was  handed  down),  but  not  to  the
officers who retired between 1992 and 2008.
    Because  this  case  does  not  involve  distinctions  among
persons based on their membership in a “suspect” class or a
denial of a fundamental right, we apply rational basis review.
Srail v. Vill. of Lisle, Ill., 588 F.3d 940, 943 (7th Cir. 2009). Thus,
the  officers  must  “prove  that  (1)  the  [Board]  intentionally
treated [them] differently  from  others similarly situated; (2)
this difference in treatment was caused by [their] membership
in the class to which they belong; and (3) this different treat‐
ment was not rationally related to a legitimate state interest.”
Id.
     Here, the Board’s changes in its interpretation of 40 ILCS
5/5‐214(c)—voluntarily in 1992, and compelled by precedent in
2008—resulted  in  the  officers  who  applied  for  the  disputed
pension  calculation  between  1992  and  2008  (but  prior  to
Rosario) being treated differently than the officers who applied
for that calculation before 1992 or after Rosario. Even assuming
that this establishes the first two elements of the officers’ equal
protection  claim,  the  Board’s  decision  is  not  irrational.  The
Board  is  authorized  to  calculate  retiring  officers’  pension
credits. See 40 ILCS 5/5‐190. To do so, the Board must interpret
and apply the IPC (consistently, of course, with Illinois court
precedent).  Thus,  the  Board’s  different  treatment  of  those
officers who retired before 1992 and the officers who are part
of  this  action  is  rationally  related  to  the  Board’s  legitimate
interest in properly interpreting the IPC in order to correctly
calculate retiring officers’ pension credits.
14                                                        No. 13‐1615

    Similarly, the Board has a legitimate interest in the finality
of its administrative judgments. See Norgaard v. DePuy Ortho‐
paedics,  Inc.,  121  F.3d  1074,  1078  (7th  Cir.  1997)  (recognizing
“[l]egitimate interests in finality”); see also San Remo Hotel, L.P.
v. City & Cnty. of S.F., Cal., 545 U.S. 323, 345 (2005) (referring to
“the weighty interests in finality”); Margoles v. Johns, 798 F.2d
1069, 1072 (7th Cir. 1986) (“There is, of course, a strong policy
favoring  the  finality  of  judgments  …  .”).  Thus,  the  Board’s
different treatment of those officers who are part of this action
and those officers who were awarded pension benefits after
Rosario is rationally related to the Board’s legitimate interest in
the finality of its judgments.
    Indeed, as discussed above, the Board lacks the jurisdiction
to  reconsider  the  (now  final)  dispositions  of  the  officers’
pension  applications.  Of  course,  to  the  extent  the  officers
suggest that Illinois’ statutory framework itself deprives them
of  equal  protection  of  the  law,  that  argument  would  fail
because the ARL’s temporal limit on review or reconsideration
is rationally related to Illinois’ legitimate interests in finality
and in avoiding undue delay in administrative proceedings.
See  Holmes,  577  N.E.2d  at  195.  Therefore,  the  district  court
correctly dismissed the officers’ equal protection claims.
     C. Rosario and the Remaining Issues
    Because the officers’ constitutional claims fail on the merits,
Rosario cannot seek damages in federal court for the expenses
he  accrued  in  combating  the  Board’s  conduct  in  the  Illinois
courts. For the same reason, we need not address the affirma‐
tive defenses (raised by the defendants on appeal), including
qualified and  absolute immunity, res judicata, and the Rooker‐
No. 13‐1615                                                      15

Feldman  doctrine.  Nor  need  we  decide  whether  the  district
court erroneously dismissed the officers’ declaratory judgment
and  conspiracy  claims,  or  the  claims  against  the  Board’s
executive director, John Gallagher, all of which depend upon
the underlying constitutional claims.
                         III. Conclusion
   Essentially,  the  officers’  complaint  is  that  Illinois  law
provides no procedure for making Rosario retroactive. We are
sympathetic to the officers’ desires to obtain pension credit that
other  retiring  officers  are  receiving.  But  under  the  circum‐
stances, there are no due process or equal protection violations.
The  officers’  sole  remedy  lies  with  the  political  branches.
Consequently, we AFFIRM the judgment of the district court.